Case: 19-40220      Document: 00515502554         Page: 1    Date Filed: 07/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 19-40220                              FILED
                                  Summary Calendar                        July 24, 2020
                                                                         Lyle W. Cayce
                                                                              Clerk
ERIC WATKINS,

                                                 Plaintiff-Appellant

v.

JODY UPTON, Warden; G. MALDONADO, JR., Regional Director; HARRELL
WATTS, Administrator of National Inmate Appeals,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:11-CV-244


Before KING, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Eric Watkins, former federal prisoner # 55630-004, appeals the district
court’s dismissal of his complaint under Bivens v. Six Unknown Named Agents
of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). The district court dismissed
the complaint pursuant to 28 U.S.C. §1915(e)(2)(B) as frivolous and for failure
to state a claim upon which relief may be granted. We review the dismissal



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40220    Document: 00515502554     Page: 2   Date Filed: 07/24/2020


                                 No. 19-40220

de novo and apply the same standard of review to the dismissal for failure to
state a claim under § 1915(e)(2)(B)(ii) as for a dismissal under Federal Rule of
Civil Procedure 12(b)(6). Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005);
Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).
      Watkins asserts that he adequately alleged that the defendants violated
his First Amendment right to practice his religion. He contends that the
religious menu served at the federal correctional facility in Beaumont, Texas—
which is part of a pilot program under which religious meals are served on a
certified unitized tray—did not satisfy the rules of his religion, i.e.,
Rastafarianism.      He alleges that he informed the defendants of the
constitutional violation through grievances, but they did not take appropriate
action.
      Even if we assume that Watkins can raise a First Amendment claim in
a Bivens action, he has not established that the district court erred. To the
extent that he challenges the disposition or handling of his grievances, his
claim does not implicate a constitutional right. See Geiger, 404 F.3d at 374.
He otherwise has not alleged facts to establish a connection between the acts
of the defendants—whom he maintains were liable as supervisors—and his
purported injury, i.e., he has set forth neither a deficient policy that the
defendants implemented nor personal involvement by the defendants in the
selection or preparation of his religious meals. See Cronn v. Buffington, 150
F.3d 538, 544 (5th Cir. 1998). In addition, we have held that prisons need not
respond to particularized religious dietary requests to comply with the First
Amendment. Baranowski v. Hart, 486 F.3d 112, 122 (5th Cir. 2007).
      Next, Watkins argues that the district court wrongly dismissed his claim
under the Equal Protection Clause. He maintains that the religious meals




                                       2
    Case: 19-40220    Document: 00515502554     Page: 3   Date Filed: 07/24/2020


                                 No. 19-40220

served as part of the unitized tray program met the religious dietary needs of
Islam and Judaism but not Rastafarianism.
      The ground on which Watkins bases his equal protection claim, that the
defendants as supervisors did not address his problems with the unitized tray
program after his grievances alerted them to his issues, is the same as the
ground on which he bases his First Amendment claim.            As noted, those
allegations are insufficient to state a constitutional violation. See Geiger, 404
F.3d at 374; Cronn, 150 F.3d at 544. Moreover, Watkins otherwise has not
alleged facts to support that, even if he was treated differently from similarly
situated inmates, any unequal treatment stemmed from a discriminatory
purpose, i.e., Watkins offers nothing to suggest the religious menu was selected
because of, and not merely in spite of, any adverse effect it may have on
Rastafarians. See Woods v. Edwards, 51 F.3d 577, 580 (5th Cir. 1995).
      Watkins also argues that the district court erred in dismissing his claims
against the defendants in their official capacities. However, the district court
properly concluded that the doctrine of sovereign immunity barred the claims.
See Correctional Services Corp. v. Malesko, 534 U.S. 61, 71-72 (2001); Hafer v.
Melo, 502 U.S. 21, 25 (1991).
      Finally, Watkins argues that the district court dismissed his complaint
without giving him the opportunity to amend it with additional facts. He has
failed to identify any specific material facts that he would have set forth in an
amended complaint to suggest that the defendants were liable for the alleged
violations or to support that his claims were legally meritorious. Accordingly,
he has not established that the allegations in his complaint could be adequate
with additional factual development and specificity. See Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). He therefore has not shown that the district court abused




                                       3
    Case: 19-40220    Document: 00515502554       Page: 4   Date Filed: 07/24/2020


                                   No. 19-40220

its discretion by not allowing him to amend his complaint. See Eason v. Thaler,
14 F.3d 8, 9-10 (5th Cir. 1994).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        4